Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.853 Filed 04/27/20 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRIC OF MICHIGAN
                         SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                  Plaintiff,

                                 Case Number 5:16-CR-20196-JEL-RSW-1

                                 Hon. JUDITH LEVY

OBIOMA AGOMUOH

                  Defendant.


________________________________/


ALDOUS BRANT COOK
U.S. Department of Justice
Criminal Division
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9756
Fax: (313) 226-5464
Email: brant.cook@usdoj.gov

LINDA AOUATE
U.S. Department of Justice
Criminal Division
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9100
Fax: (313) 226-5464
Email: linda.aouate@usdoj.gov
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.854 Filed 04/27/20 Page 2 of 18




PATRICK J. HURFORD
Criminal Division, Fraud Section
U.S. Department of Justice
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9553
Fax: (313) 226-2873
Email: Patrick.hurford@usdoj.gov

SANFORD A. SCHULMAN
Attorney for Defendant
OBIOMA AGOMUOH
500 Griswold Street, Suite 2340
Detroit, MI 48226
(313) 963-4740
Email: saschulman@comcast.net

STEFANIE LAMBERT JUNTTILA
Attorney for Defendant
OBIOMA AGOMUOH
500 Griswold Street, Suite 2340
Detroit, MI 48226
(313) 963-4740
__________________________________/

  DEFENDANT, OBIOMA AGOMUOH’S MOTION FOR RESENTENCING
              AND REQUEST FOR EARLY RELEASE

      NOW COMES the Defendant OBIOMA AGOMUOH, by and through his

attorneys, SANFORD SCHULMAN, AND STEFANIE LAMBERT JUNTTILA,

and states in support of Motion to Resentence Defendant and Request for Early

Release as follows:
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.855 Filed 04/27/20 Page 3 of 18




   1.           February 26, 2018, the defendant, OBIOMA AGOMUOH, pled guilty

        to health care fraud in violation of 18 U.S.C. § 1347, and conspiracy to

        unlawfully distribute controlled substances in violation of 21 U.S.C. § 846.

        (R. 61, PgID 555-556).

   2.           On January 19, 2019, this Court sentenced OBIOMA AGOMUOH to

        sixty (60) months in the Bureau of Prisons with three (3) years of supervised

        release, in addition to restitution. (R. 74, PgID 779-780).

   3.           Mr. Agomuoh presented himself to FCI Morgantown in West Virginia

        on June 14, 2019.

   4.           Mr. Agomuoh suffers from numerous chronic medical conditions

        including, but not limited to, unspecified hyperlipidemia, hypertensive heart

        disease without failure, atherosclerotic heart disease of native coronary

        artery, and atherosclerotic heart disease of native coronary artery without

        angina pectoris. Mr. Agomuoh’s family reports an additional diagnosis of

        diabetes, bilateral osteoarthritis, and history of glaucoma. Mr. Agomouh is

        sixty-nine (69) years old. (Exhibit 1).

   5.           Mr. Agomuoh’s medical condition makes him a high risk for

        Coronavirus (COVID-19) because COVID-19 is particularly harsh on

        patients with cardiac problems, and diabetes. Dr. Agomuoh suffers from

        both.
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.856 Filed 04/27/20 Page 4 of 18




   6.         Dr. Agomuoh respectfully requests that his sentence be modified

        pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19

        pandemic. Dr. Agomuoh is presently incarcerated at FCI Morgantown and

        the COVID-19 pandemic has required the BOP to suspend all visitation. As

        a result of both his medical status, should Dr. Agomuoh become infected he

        faces a substantial risk of suffering a severe form of the disease or even

        death. Indeed, as a result of his cardiac issues and diabetes he is in the

        highest risk category for complications and death from the disease. The

        defense maintains that the risk of COVID-19 poses to Dr. Agomuoh’s health

        amounts to an “extraordinary and compelling” circumstance that warrants

        transferring Dr. Agomuoh to supervised release with special condition of

        home confinement for the duration of his sentence.

   7.         The Bureau of Prisons’ website tracking COVID-19 confirms 799

        federal inmates and staff who have confirmed positive tests results for

        COVID-19 nationwide. There have been 27 federal inmate deaths as a result

        of COVID-19 disease. (Exhibit 2).

   8.         As you are aware, COVID-19 is highly contagious and is spreading at

        a rapid rate. According to the World health Organization, the populations

        most at risk suffering a severe form of the disease include “[o]lder people,

        and those with underlying medical problems like cardiovascular disease [and
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.857 Filed 04/27/20 Page 5 of 18




        diabetes.” (People Who Are at Higher Risk for Severe Illness, Centers for

        Disease Control and Prevention, Mar. 22, 2020,

        https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-

        higher-risk.html). The CDC similarly has explained that individuals over the

        age of 65 and people of any age who have serious underlying medical

        conditions, including heart conditions, diabetes, and obesity are at higher

        risk for sever illness from COVID-19. Recently released data demonstrates

        that the risk is substantial. The CDC reports that approximately 80% of

        deaths from COVID-19 in the United States occur in individuals age or

        older, and that the fatality rate for individuals aged 65 to 84 could be as high

        as 11 percent. (Severe Outcomes Among Patients with Coronavirus Disease

        2019 (COVID-19) – United States, February 12-March 16, 2020, Centers for

        Disease Control and Prevention, Mar. 26, 2020,

        https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. Additionally,

        within recently examined sample of COVID-19 patients in Italy, 73.8

        percent of those who died from the disease suffered from hypertension; 33.9

        percent suffered from diabetes).

   9.         As numerous courts have recognized, “[t]he risk of contracting

        COVID-19 in tightly confined spaces, especially jails, is not exceedingly

        obvious.” Basank v. Decker, 2020 WL 1481503, at 5 (S.D.N.Y. Mar. 26,
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.858 Filed 04/27/20 Page 6 of 18




      2020). One public health expert has explained: “If you wanted to set up a

      situation that would promote rapid transmission of respiratory virus, you

      would say prison it’s close quarters, unsanitary, individuals in frequent

      contact.” In such situations it is “nearly impossible to provide infection

      control.” (Daniel A. Gross, “It Spreads Like Wildfire’: The Coronavirus

      Comes to New York’s Prisons,” The New Yorker, Mar. 24, 2020. Other

      experts describe the possibility of “accelerated transmission and poor health

      outcomes of patients with COVID-19 in prisons and jails” as

      “extraordinarily high” due not only to the close quarters in which in inmates

      reside, but also the quality and quantity of available medical care and the

      fact that hundreds of individuals—from staff to new arrestee—enter and

      leave detention facility. (Brie Williams, COVID-19 in Correctional Settings,

      Mar. 22, 2019. http;//www.scrbd.com/document/452807558/NY-Press-

      Conference-Brie-Williams-Remarks). These dangers are not theoretical.

      During the COVID-19 outbreak in China prisons became hotbeds of

      infection despite stringent control measures, and press reports indicate that

      the same is now occurring at FCI Oakdale in Louisiana. (Zi Yang, “Cracks

      in the System: COVID-19 in Chinese Prisons,” The Diplomat, Mar. 9, 2020,

      https://thediplomat.com/2020/03/cracks-in -the-system-covid-19-in-chinese-

      prisons/; Kimberly Kindy, “An Explosion of Coronavirus Cases Cripples
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.859 Filed 04/27/20 Page 7 of 18




         Federal Prison in Louisiana,” Washington Post, Mar. 29, 2020,

         https://www.washingtonpost.com/national/an-explosion-of-cornavirus-

         cases-criplles-a-federalpriosn-in-lousiana/2020/03/29/75a465c0-71d5-11ea-

         85cb-8670579b863d_story.thml.) The CDC has recommended that high-risk

         individuals avoid crowds, keep space between themselves and others, and

         stay at home to avoid exposure to the virus. (Get Ready for COVID-19,

         Centers for Disease Control and Prevention,

         https://www.cdc.gov/coronavirsus/2019-ncov/specific-groups/get-

         ready.html.) Despite BOP’s best efforts, it is impossible for Dr. Agomouh to

         practice “social distancing” to protect himself. In the FCI Morgantown

         facility inmates eat elbow-to-elbow at the same time, and share bathrooms,

         showers and stalls. Self-isolation is nearly impossible. In short, measures by

         the BOP cannot help but be insufficient.

   10.         Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), this Court may “reduce the

         term of imprisonment (and may impose a term of probation or supervised

         release with or without conditions that does not exceed the unserved portion

         of the original term of imprisonment), after considering the factors set forth

         in section 3553(a) to the extent that they are applicable, if it finds that

         substantial and compelling reasons warrant such a reduction.”
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.860 Filed 04/27/20 Page 8 of 18




   11.          18 U.S.C. § 3582(c)(1)(A)(i), the Court may “reduce the term of

         imprisonment (and may impose a term of probation or supervised release

         with or without conditions that does not exceed the unserved portion of the

         original term of imprisonment), after considering the factors set forth in

         section 3553(a) to the extent that they are applicable, if it finds that

         substantial and compelling reasons warrant such a reduction.”

   12.          18 U.S.C. § 3582(c)(1)(A)(i) requires that an inmate exhaust his

         administrative remedies or wait for 30 days to lapse following his

         submission of a request for relief to the warden of his facility before seeking

         judicial relief.

   13.          Under these exigent circumstances, however, requiring the 30-day

         period to pass before Mr. Agomouh could seek relief from the Court would

         be futile and only further endanger Mr. Agomouh’s health.

   14.          We respectfully submit that Mr. Agomouh’s pre-existing health

         conditions in combination with the COVID-19 pandemic provide

         extraordinary and compelling reasons to modify his sentence to permit his

         immediate release to home confinement. See Basank, 2020 WL 1481503 at

         5 (The spread of COVID-19 “is measured in a matter of a single day—not

         weeks, months, or years.”).
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.861 Filed 04/27/20 Page 9 of 18




   15.         Such action by this Court would not be unprecedented. As the number

         of COVID-19 cases has grown, courts have increasingly taken action to

         protect the health of at-risk inmates and detainees. See United States v.

         Campagna, 2020 WL 1489828 (S.D.N.Y. Mar 27, 2020)(modifying

         defendant’s sentence to replace his outstanding term of imprisonment with

         an equal period of home incarceration); United States v. Perez, No. 19 Cr.

         297 (PAE), Amended Order, Dkt. No. 62 (S.D.N.Y. Mar. 19,

         2020)(temporarily releasing pre-trial defendant from custody during public

         health crisis); Coronel v. Decker, 2020 WL 1487274 (S.D.N.Y Mar. 27,

         2020) (ordering plaintiffs’ immediate release from ICE custody); Basank v.

         Decker, 2020 WL 1481503, at 7 (same).

   16.         Mr. Agomuoh makes this application knowing that the crimes he

         committed were serious. He understands that a substantial term of

         incarceration was appropriate. At the time the Court sentenced Mr.

         Agomouh, incarceration posed risk to his health and that was contemplated

         by this Honorable Court resulting in a prison placement at FCI Morgantown.

         In light of this unprecedented change in circumstances, we respectfully

         request that the Court exercise its power to modify Mr. Agomuoh’s sentence

         and direct that he be released to home confinement to serve the remainder of

         his sentence.
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.862 Filed 04/27/20 Page 10 of 18




              WHEREFORE, the Defendant OBIOMA AGOMUOH, by and

      through his attorney, SANFORD A. SCHULMAN, AND STEFANIE

      LAMBERT JUNTTILA, and respectfully requests this Honorable Court

      enter an order resentencing Obioma Agomuoh to early release from federal

      prison for the reason so stated herein.


                                       Respectfully submitted,

                                       s/ Sanford A. Schulman
                                       Sanford Schulman
                                       Attorney for Defendant
                                             OBIOMA AGOMUOH
                                       500 Griswold St. Ste 2340
                                       Detroit, MI 48226
                                       saschulman@comcast.net
                                       Phone: (313) 963-4740

                                       /s/ Stefanie L. Lambert Junttila
                                       Stefanie L. Lambert Junttila
                                       Phone: (313) 963-4740
                                       500 Griswold St. Ste. 2340
                                       Detroit, MI 48226
                                       Email:attorneystefanielambert@gmail.com
                                       Phone: (313) 963-4740


      Date:        April 26, 2020
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.863 Filed 04/27/20 Page 11 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRIC OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,

                                 Case Number 5:16-CR-20196-JEL-RSW-1

                                 Hon. JUDITH LEVY

OBIOMA AGOMOUH

                  Defendant.


_________________________________/



ALDOUS BRANT COOK
U.S. Department of Justice
Criminal Division
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9756
Fax: (313) 226-5464
Email: brant.cook@usdoj.gov

LINDA AOUATE
U.S. Department of Justice
Criminal Division
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9100
Fax: (313) 226-5464
Email: linda.aouate@usdoj.gov
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.864 Filed 04/27/20 Page 12 of 18




PATRICK J. HURFORD
Criminal Division, Fraud Section
U.S. Department of Justice
211 W. Fort Street, Suite 2001
Detroit, MI 48226
(313) 226-9553
Fax: (313) 226-2873
Email: Patrick.hurford@usdoj.gov

SANFORD A. SCHULMAN
Attorney for Defendant
OBIOMA AGOMUOH
500 Griswold Street, Suite 2340
Detroit, MI 48226
(313) 963-4740

STEFANIE LAMBERT JUNTTILA
Attorney for Defendant
OBIOMA AGOMUOH
500 Griswold Street, Suite 2340
Detroit, MI 48226
(313) 963-4740



  BRIEF IN SUPPORT OF DEFENDANT, OBIOMA AGOMUOH’S MOTION
      FOR RESENTENCING AND REQUEST FOR EARLY RELEASE

      NOW COMES the Defendant OBIOMA AGOMUOH, by and through his

attorneys, SANFORD A. SCHULMAN, and STEFANIE L. LAMBERT, and state

in support of his Brief in Support of his Motion to Resentence Defendant and

Request for Early Release as follows:
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.865 Filed 04/27/20 Page 13 of 18




   I.      Should this Honorable Court resentence Obioma Agomuoh and release
           him early from his prison sentence because he has numerous, serious
           health conditions in light of the current pandemic?

           Defendant answers. “Yes.”
           Plaintiff answers. “No.”

                                  STATEMENT OF FACTS

        Defendant Obioma Agomuoh pled guilty to health care fraud in violation of

18 U.S.C. § 1347, and conspiracy to unlawfully distribute controlled substances in

violation of 21 U.S.C. § 846. (R. 61, PgID 555-556).

        Defendant’s current conditions of confinement are putting his health at risk.

Defendant seeks immediate release from confinement as a result of here being no

conditions of confinement sufficient to prevent irreparable injury. Defendant is

currently serving out his fifty-two (52) month sentence at FCI Morgantown, in

West Virginia. Defendant began his term on June 14, 2019 completing over nine

(9) months to date. Subsequent to the prison term, Mr. Agomuoh is to complete

three (3) years of supervised release.

        Defendant Agomuoh has numerous health conditions including unspecified

hyperlipidemia, hypertensive heart disease without failure, atherosclerotic heart

disease of native coronary artery, and atherosclerotic heart disease of native

coronary artery without angina pectoris. Mr. Agomuoh’s family reports an

additional diagnosis of diabetes, bilateral osteoarthritis, and history of glaucoma.

Mr. Agomouh is sixty-nine (69) years old. (Exhibit 1).
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.866 Filed 04/27/20 Page 14 of 18




                                    ARGUMENT

       Under the First Step Act, Mr. Agomuoh is eligible for reduced sentence due

to his work and this Court can act sua sponte to adjust downwards Mr. Agomuoh’s

imposed sentence so that he is eligible for supervised release.

       In addition, the public health recommendation is to release high-risk people

from detention, given the heightened risks to their health and safety (ECF No. 6-1,

PgID 87 (Declaration of Infectious Disease Epidemiologist Joseph Amon)). The

only way to prevent serious illness including death is to release all people with low

risk factors.

       Mr. Agomuoh is housed in West Virginia and the Governor of West Virginia

stated the following, “Whereas, due to the recent number of positive cases of

COVID-19 in several areas of this state, Executive Order 20-20 and Executive

Order 21-20 implemented further measures to protect the health, safety, and

welfare of the public, to disrupt the spread of the virus, and to mitigate the impact

of COVID-19 in particular counties of West Virginia, and Whereas due to the

increase in the number of positive cases of COVID-19 in Marion County, it is

necessary to implement similar heightened measures in this county as were

included in Executive Order 20-20 and Executive Order 21-20” Executive Order,

No. 22-20 (April 8, 2020).
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.867 Filed 04/27/20 Page 15 of 18




      A well-known medical professional, Dr. Greifingert, spoke on a similar issue

but relating to ICE facilities. Dr. Greifingert had stated that the only way to

“prevent serious illness including death” in ICE facilities is to “release all people

with risk factors.” (ECF NO. 20-3, PageID.374 (Declaration of Dr. Robert B.

Greifingert). Same can be said about FCI Morgantown.

      On March 23, 2020, the Center for Disease Control and Prevention (CDC)

acknowledged that correctional and detention facilities “present unique challenges

for control of COVID-19 transmission among incarcerated/detained persons, staff

and visitors.” Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities, Centers for Disease Control

(Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/community/correctiondetention/guidance-correctional-

detention.html.[Hereinafter”CDC Guidance 3/23/2020”].

      Specifically, the CDC has noted that many detention conditions create a

heightened risk of danger to its inmates. Risks include low capacity for patient

volume, insufficient quarantine space, insufficient on-site medical staff, highly

congretional environments, inability of most patients to leave the facility, and

limited ability of incarcerated/detained persons to exercise effective disease

prevention measures (e.g., social distancing and frequent handwashing). Id.
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.868 Filed 04/27/20 Page 16 of 18




      The only adequate relief for Mr. Agomuoh is his release from confinement

at FCI Morgantown. Social distancing, hygiene measures and proper diet are Mr.

Agomouh’s only defense against COVID-19. These protective measures are

exceedingly difficult at FCI Morgantown, if not impossible. Mr. Agomouh shares

toilets, sinks, phones, showers, and eats in communal spaces. He is in frequent,

close contact with other inmates, and officers.

      In addition, matters are only getting worse in facilities like FCI

Morgantown. On April 1, 2020, the Rikers Island Jail complex’s chief physician

acknowledged that “infections are soaring” despite the facility’s “following Center

for Disease Control and Prevention guidelines and having moved mountains to

protect patients.” Miranda Bryant, Coronavirus Spread at Rikers is a ‘Public

Health Disaster’. Says Jail’s Top Doctor, The Guardian (Apr. 1, 2020),

https://www.theguardian.com/us-news/2020/apr/01/rikers-island-jailcoronavirus-

public-health-disaster.

      No matter what steps are taken at FCI Morgantown, Mr. Agomuoh is

constantly at risk of his contracting COVID-19 during this pandemic. Absent an

early release by this Court, Mr. Agomuoh has a high likelihood of irreparable harm

in the form of loss of health or life should he contract COVID-19, if he has not

already.
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.869 Filed 04/27/20 Page 17 of 18




      The United States Attorney General has issued a directive to consider early

release for detainees who do not pose a public safety risk, as minimizing crowded

populations is the only known way to mitigate spread of this pandemic.

Prioritization of Home Confinement as Appropriate in Response to COVID-19

Pandemic, Atty Gen. (Mar. 26, 2020); Executive Order, No. 2020-29 (COVID-19)

(Mar.26, 2020).

                                  CONCLUSION

      Defendant Agomuoh current living conditions are putting his health at risk,

and home confinement is a safer setting for him with his numerous health

conditions including heart attack, hypertension, and diabetes.



                                       Respectfully submitted,

                                       /s/ Sanford A. Schulman
                                       Sanford Schulman
                                       Attorney for Defendant
                                              Obioma Agomouh
                                       500 Griswold Street, Ste 2340
                                       Detroit, MI 48226
                                       saschulman@comcast.net
                                       (313) 963-4740

                                       /s/ Stefanie L. Lambert Junttila
                                       Attorney for Defendant
                                              Obioma Agomouh
                                       500 Griswold Street, Ste. 2340
                                       Detroit, MI 48226
                                       attorneystefanielambert@gmail.com
         Date: April 26, 2020
Case 5:16-cr-20196-JEL-RSW ECF No. 86, PageID.870 Filed 04/27/20 Page 18 of 18




                               Certificate of Service

      I, Stefanie Lambert Junttila, attorney at law, certify that on April 26, 2020, I

caused a copy of this pleading to be served upon the Clerk of the Court and

Government via E-file.


                                       /s/ Stefanie Lambert Junttila
                                       Stefanie Lambert Junttila (P71303)
